following conditions be considered by any reinstatement panel: (a) Myers
                not practice law out of his house but in a law office; (b) Myers obtain a
                mentor; (c) Myers not have access to trust account funds for a determined
                period of time; (d) Myers have a bookkeeper or accountant maintain his
                account; and (e) Myers should make a good faith effort to pay restitution
                owed, but full repayment of restitution is not a prerequisite to filing a
                petition for reinstatement. Finally, the panel recommended that Myers
                pay the actual costs of the disciplinary proceedings, excluding Bar Counsel
                and staff salaries, within 30 days of the receipt of a memorandum of costs
                from the State Bar.
                            This court's automatic review of a disciplinary panel's findings
                and recommendations is de novo, SCR 105(3)(b); In re Discipline of Stuhff,
                108 Nev. 629, 633, 837 P.2d 853, 855 (1992), and therefore we "must
                examine the record anew and exercise independent judgment,"           In re
                Discipline of Schaefer,    117 Nev. 496, 515, 25 P.3d 191, 204 (2001).
                Although we are not bound by the disciplinary panel's recommendations,
                those recommendations are persuasive. Id. The State Bar has the burden
                of showing by clear and convincing evidence that Myers committed the
                violations charged. In re Discipline of Drakulich, 111 Nev. 1556, 1566, 908
                P.2d 709, 715 (1995).
                            After reviewing the record, we conclude that clear and
                convincing evidence supports the panel's findings of misconduct. We
                further conclude that the panel's recommended discipline is appropriate
                and approve the recommendation with one exception: payment of
                restitution in full shall be a condition of reinstatement.
                            Accordingly, we suspend Myers from the practice of law for
                four years, retroactive to February 24, 2012, the date of his temporary

SUPREME COURT
       OF
    NEVADA
                                                       2
(0) 194M
                 suspension. Additionally, during his suspension Myers shall comply with
                 the conditions set forth by the panel, as described above. Myers shall pay
                 restitution in full as a condition of reinstatement. Finally, Myers shall
                 pay the costs associated with the disciplinary proceedings within 30 days
                 of the receipt of a memorandum of costs from the State Bar. Myers shall
                 comply with SCR 115 and SCR 116. The State Bar shall comply with SCR
                 121.1.
                               It is so ORDERED.'



                                                               , C.J.



                                                                                     ,J
                 Parraguirre                               Doug as-N


                                                                                     ,J.
                                                           Saitta


                                                              Ackm.'                  J.
                 Gibbons                                   Pickering


                 cc: Chair, Southern Nevada Disciplinary Board
                      Travis E. Shetler
                      Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, U.S. Supreme Court


                       'With regard to Myers' request for submission without briefing and
                 to adopt the panel's recommendations, that request is moot.



SUPREME COURT
      OF
    NEVADA
                                                      3
(0) 194Th cen>